 


116 S1944 IS: Public Health Funding Restoration Act
U.S. Senate
2019-06-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II 
116th CONGRESS1st Session 
S. 1944 
IN THE SENATE OF THE UNITED STATES 
 
June 24, 2019 
Mr. Blumenthal (for himself, Mr. Brown, Mrs. Murray, Mr. Markey, Mr. Casey, Ms. Klobuchar, Ms. Smith, and Mr. Booker) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions 
 
A BILL 
To fully fund the Prevention and Public Health Fund and reaffirm the importance of prevention in the United States healthcare system. 
 
 
1.Short title This Act may be cited as the Public Health Funding Restoration Act.  2.FindingsCongress finds the following: 
(1)The Prevention and Public Health Fund (section 4002 of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11) was designed to provide for expanded and sustained national investment in prevention and public health programs to improve health and help restrain the rate of growth in private and public health care costs.  (2)Funding under such section is essential to core efforts at the Department of Health and Human Services and in local and State health departments to prevent and control the spread of infectious disease, and prevent injuries and the development of chronic conditions. 
(3)Prevention and Public Health Fund dollars support evidenced-based investments in tobacco use prevention and cessation, nutrition, mental health, childhood lead poisoning prevention, elder care initiatives, and immunizations, among other prevention initiatives. Funding gives States and communities the flexibility to respond to public health threats that may be unique to their communities.  (4)Such prevention efforts have shown to be effective. Funding increases for community-based public health programs reduce infant deaths and preventable deaths caused by cancer, diabetes, and cardiovascular disease. Every dollar spent on prevention saves nearly $6 in health spending and every dollar spent on childhood vaccines saves $16.50 in future health care costs. 
(5)Investments in prevention reduce the cost of health care in the United States. $2,900,000,000 in investments in community-based disease prevention is estimated to save $16,500,000,000 annually within 5 years.  (6)Cuts to the Prevention and Public Health Fund and other public health prevention efforts undermine efforts to create an affordable and accessible health care system, and a better quality life for Americans. 
(7)Restoring Prevention and Public Health Fund funding to $2,000,000,000 annually will allow the Fund to invest in more innovative, evidence-based public health programs and maintain and expand investments in programs with demonstrated success.  3.Prevention and public health fundSection 4002(b) of the Patient Protection and Affordable Care Act (42 U.S.C. 300u–11(b)) is amended— 
(1)in paragraph (4), by adding at the end and; and  (2)by striking paragraphs (5) through (9) and inserting the following: 
 
(5)for fiscal year 2020 and each fiscal year thereafter, $2,000,000,000..   